Jackson, Judge,
dissenting.
I dissent in this case. The facts are these : Thornton & Acee sued Shorter in the justice court on an account, in Co*309lumbus, Muscogee county, where the court had jurisdiction of him. He was about to leave on the cars of the Western Railroad for West Point. An attempt was made to levy an attachment jpendente lite upon two trunks of Shorter at the depot in Columbus, but the conductor resisted the officer of the law, and prevented the actual attachment. The train left for West Point, Georgia, and after it left and when it was about Opelika, in Alabama, Thornton & Acee served the agent of the company at Columbus with summons of garnishment. The Western Railroad of Alabama, as its name imports, is a foreign corporation with feet in Georgia, but its head and body in Alabama. It runs from Columbus, Ga., to West Point, Ga. It was chartered by Alabama. Its principal office is in Alabama, and its president resides there.
Such being its status, it being a foreign corporation, I hold that any of its property found in Georgia may be levied upon by attachment, and that if it owes any debtor any money or has in its hands any effects of any debtor, it may be garnished by serving the agent in Georgia. If it were a domestic corporation, the service should be upon the president — 45 Ga., 486; but it cannot be upon the president in the case of a foreign corporation, because there is no president in Georgia, and therefore service is good upon the agent. It has been so distinctly ruled in the case of The City Fire Insurance Company of Hartford vs. Carrugi, 41 Ga., 670.
The court there say: “ By the common law, process against a corporation must be served upon its president or principal officer — Angelí & Ames, sec. 404 ; and it is doubted if he can carry his functions as principal officer with him by a mere accidental visit to another jurisdiction.” Thus the court intimates that should the president even be caught here he could not be served ; but that the service should be on the resident agent. And then the court, quoting from the Code, 3369th section, which authorizes service upon the agent, adds : “ Why should not a foreign corporation stand *310upon the same footing and be served in the same way ? * * * In our judgment it may be made a defendant to a suit here, and may be served by serving its agent just as a Georgia corporation may.”
Again, in 48 Ca., 351, it is ruled that a foreign corporation doing business in Georgia, may be garnished for a debt it may owe anywhere in this state where suit for such debt may be brought; and that was a railroad case — the case of the Selma, Rome and Dalton Railroad Company vs. Tyson. After showing from 5 Ca., 531, and 41 Ca., 671, that any goods it has here may be attached, the court says: “ Why, then, is it not liable to the garnishment laws ? A garnishment is a suit. Its creditor can bring its action for the debt, and there can be no reason in principle why one to whom that creditor is indebted may not, by garnishment of the corporation, subject its creditor’s claim to the payment of debts. A Georgia corporation is not subject to garnishment in any county where suit could not be brought for the debt it is charged to owe. So it is with the foreign corporation. It is not liable to garnishment except where suit could be brought on the debt it is charged to owe. See Clark vs. Chapman 45 Ga., 486.”
I submit that the very point made in this case in respect to service upon the agent was decided in that case; for in the case at bar, suit could be, and was, brought in Muscogee county on the debt against the principal debtor, Shorter, and the agent in Columbus, in Muscogee county, was served with the summons of garnishment. So there, the service was upon the agent in Dalton, Georgia. Objection was made that its president did not live in Georgia, and was not, and could not be served. The justice of the peace dismissed the garnishment. The case was taken to the superior court by certiorari, and the court reversed the justice of the peace. It was brought' here, and this court reversed the judgment on another ground; but held that the corporation was liable to be served on the agent where suit could be brought on the debt it is charged to owe. That case covers this, so far as service is concerned. See Code, §3281.
*311We then have the corporation properly served. What must it answer as to debts it owes and effects it has of the principal debtor? Code, §3536, as amended by the act of 1869, requires the garnishee to answer, “ also what he has been indebted to defendant, or what property or effects he has received or got possession of belonging to the defendant, between the time of service of said summons and the time of making his return.” So that, although at the moment the company was served in this case, it had no effects within our jurisdiction, the trunks being at Opelika, in Alabama, yet, two hours afterwards, it had those trunks at West Point, in Georgia.
Therefore, it had effects of the principal debtor “ between the time of service of the summons and the time of mahimg the return,” within the jurisdiction at West Point. It is clear, then, that the corporation was duly served, by its agent being served at Columbus, in Muscogee comity, the place where the principal debtor resided, and where its agent was. It is clear that it had effects, in the shape of trunks, in its possession in Georgia within the time it was required to answer, and within which it was liable for those effects; and not having relieved itself by surrendering those effects, it was rightly held to be liable for their value. It makes no difference that, at the moment of service, the effects were out of the state, if they got back before the garnishee’s return or answer, and got back in his possession. A mule drover is garnished. When the summons is served, the mules are in Girard, across the Chattahoochee, in Alabama, but before he makes his answer, he drives them back into Columbus, Georgia, and so answers that they belong to the debtor, but, at the time of the service, were over the river; yet, at the time of his answer, or within two hours after his service, were back in Georgia, would he not be liable? Clearly, I think. If so, this corporation is liable also.
That leaves but one question. Can the trunk of a traveler be attached ? Why not ? It is not clothing, wearing apparel, necessarily. It may be full of gold, or of silk, or of *312diamonds. Besides, the trunk itself in this case is worth $25. That is liable, if nothing in it is. The general rule is, that property in the hands of the carrier may be attached, 48 Ga., 432; and that the carrier should not resist the process, as was done in the case at bar. So 55 Ga., 132, shows that service upon the agent would be sufficient if it called on him to answer whatsthe carrier had or owed. See also 1st Black, 101; 18 Vermont, 186; 31 Barbour, 124.
Inasmuch as one of the two trunks came open and the company took back the check and thereby delivered possession to Shorter at Opelika, or before the train reached that point, the court probably was right in ruling that the company was not responsible for that trunk; but for the other it was, because the company held that check until the train reached West Point, Georgia, and then, with full knowledge that its agent had been garnished at Columbus, the conductor gave it to Shorter.
It seems to me that this corporation has acted badly in this whole business. Its conductor violated the law at Columbus in resisting the process of the court by attachment, when Fontaine was ready to secure the debt for his friend, Shorter ; then it contemned the service of garnishment, and delivered the property after full knowledge to Shorter; and not satisfied with the judgment of the justice and the superior court, it has brought a fourteen dollar case to this courts and I can but regret that it has finally triumphed in what I conceive to be a spirit of effrontery and litigiousness. Like the case of the pair of boots from Americus, I think that the maxim “de minimis non curat lex” should turn the scale against such persistent battles over little things in cases of doubt, if I entertained any; and as I am clear in my own view of the law and do not feel compelled to invoke any doubt to my aid, I dissent from this j udgment of reversal. In the other case of the Western Railroad of Alabama vs. Thomas & Prescott, I think that the better judgment would be that the plaintiff in attachment had both remedies — against the bailiff for not seizing the goods, *313and the company for the tort of its agent in preventing the levy. I doubt, therefore, the propriety of that reversal also. It is perhaps not an open question, and I do not, therefore dissent.